Citation Nr: 1528953	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  10-47 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II with erectile dysfunction and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from September 1966 to September 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Pittsburgh, Pennsylvania RO certified this case to the Board on appeal.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  A review of VBMS reveals a June 2015 Informal Hearing Presentation and VA treatment records dated from May 2011 to January 2014.  Virtual VA also contains VA treatment records dated from April 2012 to February 2013.  These additional VA treatment records were not reviewed by the RO in the March 2012 SSOC.  However, the RO will have the opportunity to review this evidence on remand.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.  Accordingly, a remand is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It is necessary for the Board to remand the Veteran's tinnitus and hearing loss claims to obtain an adequate medical opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was provided with a VA examination in September 2010 and an addendum VA medical opinion was obtained in May 2011 to determine the nature and etiology of his tinnitus.  The same VA examiner stated in September 2010 and May 2011 that it is at least as likely as not that the Veteran's tinnitus is associated with his hearing loss.  In May 2011, the examiner added that it is not at least as likely as not that the Veteran's hearing loss is associated with his in-service noise exposure.  However, the examiner offered no clear opinion as to whether the Veteran's tinnitus manifested during service or is otherwise causally or etiologically related to service, and the Board cannot draw its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As this opinion is inadequate for the Board to adjudicate the Veteran's claim, another medical opinion must be obtained.  Barr, 21 Vet. App. at 311.

The May 2011 VA examiner reviewed the Veteran's July 1966 and September 1968 audiograms and found that there were no significant threshold shifts in the Veteran's hearing during service.  Notably, the standard for measuring auditory thresholds changed as of October 1967, after the Veteran's July 1966 entrance examination.  If a set of auditory threshold values was measured at that time under the old standard (using the American Standards Association (ASA) units), then failure to add the conversion factor to change these findings to the new standard (International Organization (ISO) unites) could result in an error in determining the extent of any hearing loss.  However, it is unclear whether the examiner performed the conversion from ASA units to ISO units before determining whether a significant threshold shift occurred.  As a result, a remand is also necessary to obtain an addendum medical opinion that takes into consideration any variation between the audiology findings taken at enlistment and separation after converting the July 1966 findings from ASA to ISO units.  The VA examiner should be asked to comment on this information and provide a medical opinion as to whether the Veteran's current bilateral hearing loss is etiologically related to his period of active service.

Another medical opinion on the Veteran's service connection claim for hypertension is also required.  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  A VA examination and medical opinion for the Veteran's hypertension was obtained in September 2008.  The Veteran was provided with an additional VA medical examination in September 2010, yet no medical opinion was provided.  The September 2008 VA examiner opined that the Veteran's hypertension is not due to his diabetes as he does not have renal disease.  This opinion is inadequate as the examiner did not address whether the Veteran's hypertension was aggravated by his service-connected diabetes disability.  

Furthermore, while the RO adjudicated the Veteran's claim for hypertension on both a direct and secondary basis, it did not request that the examiner provide an opinion on direct service section.  The RO also determined that the Veteran's hypertension was not related to his presumed herbicide exposure as the Veteran's hypertension is not among the disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the examiner's opinion on direct service connection should also address the Veteran's presumed herbicide exposure.  For these reasons, the Board finds that a remand is required to obtain an addendum medical opinion.  

In addition, it appears that the Veteran receives treatment from the Erie VA Medical Center.  Any outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all relevant records of treatment, to include records from the Erie VA Medical Center dated since January 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the preceding development, a medical opinion as to the etiology of the Veteran's current bilateral hearing loss and tinnitus must be obtained.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If the examiner finds that an examination is necessary in order to provide the necessary information and opinions, one must be provided.

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to 

a)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's bilateral hearing loss is related to service, including acoustic trauma.

In determining whether the Veteran's bilateral hearing loss is related to service, the examiner is advised that prior to October 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adapted the International Standard Organization (ISO) standard which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to ISO units.  VA uses a system to convert ASA units to ISO units that adds 15 dB to 500 Hz, 10 db to 1000, 2000, and 3000 Hz, and 5 db at 4000 Hz.

The examiner should indicate that he or she has reached this conclusion after converting the recorded July 1966 audiology findings from ASA to ISO units.

If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of bilateral hearing loss is significant.

b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current tinnitus manifested in service or is otherwise causally or etiologically related to his military service, including acoustic trauma.  If the examiner determines that it is less likely than not related to service, the examiner should explain why, including why the delayed onset of tinnitus is significant.

In rendering an opinion, the examiner should note that VA treats tinnitus as an independent, stand-alone illness or disease rather than simply a symptom for VA compensation purposes.

3.  After the preceding development is completed, obtain a VA medical opinion from a qualified examiner for the Veteran's claimed hypertension.  The claims file must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following questions: 

a)  Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's hypertension had its onset in, or was caused by active service, to include presumed exposure to herbicides in Vietnam.

b) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of diabetes mellitus type II with erectile dysfunction caused the Veteran's hypertension.

c) Whether it is at least as likely as not (a 50% or greater probability) that the Veteran's service-connected disability of diabetes mellitus type II with erectile dysfunction aggravated the Veteran's hypertension.

4.  Review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

